Per Curiam.  The petitioner, Gregory Lamont Childress, filed a motion for an expedited appeal to hear the issue presented in his Petition for a Writ of Mandamus. The State does not contest this motion, and accordingly it is granted.  The petitioner also filed a motion for a writ of mandamus asking us to compel Judge Marion A. Humphrey of the Pulaski County Circuit Court to set bail pending his trial on criminal charges. In Henley v. Taylor, 324 Ark. 114, 918 S.W.2d 713 (1996), we held that certiorari is the proper remedy to review a circuit court’s determination of the availability of bail. Thus, we will treat Childress’s petition for a writ of mandamus as a petition for a writ of certiorari.  The Arkansas Constitution declares that “All persons shall, before conviction, be bailable by sufficient sureties, except for capital offenses, when the proof is evident or the presumption is great.” Ark. Const., art. 2, § 8. Accordingly, we grant the Childress’s petition for a writ of certiorari, and direct Judge Humphrey to hold a hearing and to set a reasonable bond. Motion for Expedited Appeal granted. Petition for a Writ of Certiorari granted. Corbin, would deny.